on rehearing.
Per Curiam.
In their petition for rehearing appellees expressly waive any claim or right to the judgment of $8,000 rendered below, in excess of the sum of $500, for which we held they were entitled to a judgment. The appellees insist that they should have interest on that amount and the costs of this appeal. But they are entitled to neither, for the appellants might have been willing to pay the judgment below had it been only in the sum of $500. Appellees should pay the costs of this appeal, while appellants should pay the costs of the trial in the district court. The former judgment of this court is, therefore, vacated, and the judgment of the lower court will be modified by entering judgment in favor of the plaintiffs against the defendants in the sum of $500 and the costs of trial in the court below, andas thus modified it is affirmed. The cause is remanded with instructions to the district court to enter judgment in accordance with this opinion.